Justice PLEICONES:
I respectfully dissent, and would hold the family court judge erred in declining GEICO’s petition for joinder under Rule 19, SCRCP, and that he abused his discretion in denying GEI-CO’s petition to intervene under Rule 24, SCRCP.
Respondent Cooper claimed that he was a Class I insured under an automobile policy appellant GEICO issued to respondent Goethe. GEICO denied Cooper’s claim, and brought a declaratory judgment action in circuit court to determine Cooper’s rights, if any, under the Goethe policy. By filing this circuit court action, GEICO undertook the burden of proving, by a preponderance of the evidence, that Cooper was not a Class I insured under Goethe’s policy. Vermont Mut. Ins. Co. v. Singleton, 316 S.C. 5, 446 S.E.2d 417 (1994).
After GEICO’s circuit court suit was commenced, Cooper brought a family court action against Goethe to establish that they had entered a common law marriage. Cooper’s declaratory judgment suit was brought pursuant to S.C.Code Ann. § 20-1-520 (1985) which provides:
When the validity of a marriage shall be denied or doubted by either of the parties,1 the other may institute a suit for , affirming the marriage and, upon due proof of the validity thereof, it shall be decreed to be valid and such decree shall be conclusive upon all persons concerned, (emphasis supplied).
For purposes of this appeal, the critical part of § 20-1-520 is the last phrase: “upon due proof of the validity thereof, [the marriage] shall be decreed to be valid and such decree shall be conclusive upon all persons concerned.” An adjudication of a valid marriage under this statute is “conclusive upon the world” and can only be attacked by a non-party to the judgment upon grounds of fraud. Headen v. Pope & Talbot, Inc., 252 F.2d 739 (3rd Cir.1958). Accordingly, if GEICO is not permitted to participate in this family court adjudication, and that court determines that Cooper and Goethe are lawfully married, GEICO will no longer be required to prove in circuit court that there is no marriage by a preponderance of *141the evidence, but will instead need to prove, by clear and convincing evidence, that Cooper procured the family court judgment by fraud. See Hagy v. Pruitt, 339 S.C. 425, 529 S.E.2d 714 (2000). Keeping this increased burden of proof in mind, I turn to the issues raised by GEICO in this appeal.
A. Rule 19, SCRCP
GEICO first contends the family court erred in denying its petition for joinder under Rule 19, SCRCP. I agree. Rule 19(a) provides:
(a) Person to Be Joined if Feasible. A person who is subject to service of process and whose joinder will not deprive the court of jurisdiction over the subject matter of the action shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties, or (2) he claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the court shall order that he be made a party. If he should join as a plaintiff but refuses to do so, he may be made a defendant, or, in a proper case, an involuntary plaintiff.
Rule 19(a) is the same as Rule 19(a), FRCP,2 and expresses the principle that “whenever possible persons materially inter*142ested in the action should be joined so that they may be heard and a complete determination had.” Notes, Rule 19, SCRCP.
The majority first holds that GEICO has no real interest in the family court action as its economic interest in the Goethe policy is “merely tangential.” In my view, GEICO “claims an interest relating to the subject of the [family court] action,” whether there is a valid marriage, which is all that Rule 19(a)(2) requires. Further, as explained above, should the family court hold that Cooper and Goethe have entered a common law marriage, that finding will be conclusive against GEICO, unless it can prove by clear and convincing evidence, that the judgment was procured by fraud. I would find GEICO’s exclusion from the family court suit may “as a practical matter impair or impede [its] ability to protect that interest.”
Moreover, since we have no state precedent interpreting Rule 19, SCRCP, we may look to federal precedent.3 See Gardner v. Newsome Chevrolet-Buick, 304 S.C. 328, 404 S.E.2d 200 (1991). I note that Rule 19(a), SCRCP, does not contain the term “necessary party.” That term was intentionally omitted when Rule 19, FRCP, was amended in 1966, and South Carolina chose to model its rule on the amended version of the federal rules. As the commentators explain, the term was omitted in order to encourage courts to make pragmatic decisions concerning joinder. See Wright Miller Kane 7 Federal Practice and Procediere § 1601.
Rule 19(a)(2), SCRCP asks first, whether the party seeking joinder claims an interest relating to the subject of the action, which I would find GEICO does. Second, it asks whether that *143party is in such a position that disposition of the action in his absence may, as a practical matter, impair or impede his ability to protect that interest. I would find GEICO meets this criterion.
I would hold that GEICO has met the requirement for Rule 19(a) joinder, and that the family court erred in failing to grant its petition.
B. Rule 21h SCRCP
GEICO next argues that the family court erred in denying its request to intervene made pursuant to Rule 24, SCRCP. I agree.
Rule 24(a)(2) provides for intervention of right:
when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
The decision to grant or deny a Rule 24(a)(2) motion is reviewed under an abuse of discretion standard, and each case is viewed in the context of its unique facts and circumstances. Berkeley Elec. Coop., Inc. v. Town of Mt. Pleasant, 302 S.C. 186, 394 S.E.2d 712 (1990). “We interpret [Rule 24(a)(2) ] to permit liberal intervention particularly where, as here, judicial economy will be promoted by the declaration of the rights of all parties who may be affected.” Id. In determining whether intervention is warranted, “we must consider the pragmatic consequences of a decision to permit or deny intervention and avoid setting up rigid applications of [the rule].” Id.
For the reasons given in the preceding section, I would find that GEICO meets the intervention criteria of Rule 24(a)(2). Furthermore, I cannot reconcile the standing discussion in Bailey v. Bailey, 312 S.C. 454, 441 S.E.2d 325 (1994) with my understanding of Rule 24. As I read Bailey, there is no discussion of Rule 24(a)(2), and it is patent that the Court conducted no rule-based analysis. In my opinion, if a party meets the requirements of Rule 24(a)(2), that is, it is entitled to intervene as a matter of right, then it ipso facto has “standing.” Bailey may have reached the correct result, but *144its discussion of intervention as an issue of “standing” rather than as a matter governed by Rule 24, SCRCP, is simply misdirected. I would hold the family court abused its discretion in denying GEICO’s request to intervene under Rule 24(a)(2).

Conclusion

I would reverse, and allow GEICO to participate in the family court action. Under the somewhat unusual facts and procedural posture of this appeal, such a “pragmatic” result will allow the issue of a common law marriage to be resolved in a single suit.

. Given Ms. Goethe's non-participation in this appeal, it would appear that neither she nor Cooper truly denies or doubts the marriage.


. And differs significantly from that of former S.C.Code Ann. § 15 — 5— 200, which is the basis for the definition of "necessary party” in Slatton v. Slatton, 289 S.C. 128, 345 S.E.2d 248 (1986). That statute provided:
§ 15-5-200. New parties: interpleader.
The court may determine any controversy between the parties before it, when it can be done without prejudice to the rights of others, or by saving their rights. But when a complete determination of the controversy cannot be had without the presence of other parties, the court must cause them to be brought in. And when, in an action for the recoveiy of real or personal property, a person not a party to the action but having an interest in the subject thereof makes application to the court to be made a party it may order him to be brought in by proper amendment.
A defendant against whom an action is pending upon a contract or for specific real or personal property may, at any time before answer, *142upon affidavit that a person not a party to the action and without collusion by him makes against him a demand for the same debt or property and upon due notice to such person and the adverse party, apply to the court for an order to substitute such a person in his place and discharge him from liability to either party on his depositing in court the amount of the debt or delivering the property, or its value, to such a person as the court may direct. The court may, in its discretion, make such an order.


. Unlike the majority, I do not read Slatton as interpreting, defining, or applying Rule 19. See Slatton, fn. 1: "After the trial of this action, S.C.Code Ann. § 15-5-200 (1976) was repealed by Act. [sic] No. 100 of 1985. See Rule 19, SCRCP.”